HEDRICK, Judge.
The judgment appealed from was entered on 5 August 1971. The record on appeal was not docketed in this Court until 23 December 1971, which is more than ninety days from the date of the judgment. No extension of time within which to docket the case on appeal in this Court has been granted. This appeal is subject to dismissal for the defendant’s failure to comply with the Rules of Practice in this Court. Rule 48. Nevertheless, we have carefully reviewed the record and find and hold that the defendant had a fair trial free from prejudicial error.
Appeal dismissed.
Judges Brock and Vaughn concur.